1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed October 22, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communication with Joseph Su (Reg. No. 69761) on November 5, 2021.

3.	Claims 1-4, 6-12, and 14-16 (Renumbered 1-14) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nikolov is cited for teaching Research Firmware Update Over the Air from the Cloud. POPPE is cited for teaching METHOD AND SYSTEM FOR FIRMWARE-UPDATING A CONTROL DEVICE FOR PROCESS CONTROL. 

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1. (Currently amended) A projector system, comprising a projector and a cloud server, wherein the projector comprises a first communication unit, a projection unit, an input unit and a first processor, wherein:
the first communication unit is configured to establish a network connection, wherein the projector is connected to the cloud server through the network connection; 
the projection unit is configured to project a picture corresponding to an image data;
the input unit is configured to receive an input operation; and 

wherein during the first firmware updating process,
the first processor of the projector is configured to identify a first request unique identification code of the projector and a request firmware serial number of the request firmware, and the first processor of the projector is configured to instruct the first communication unit to transmit both the first request unique identification code and the request firmware serial number to the cloud server through the network connection,
wherein when the cloud server determines that the request firmware of the projector is not the latest version, the first processor of the projector receives a first target firmware from the cloud server through the network connection,
wherein the first processor of the projector is configured to update the request firmware by using the received first target firmware, and complete the first firmware updating process,
wherein the cloud server comprises a second processor, the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection, and the second processor of the cloud server is configured to look up a target unique identification code matching the first request unique identification code and look up a first target firmware serial number corresponding to the target unique identification code from a mapping table according to the received first request unique identification code,
wherein [[in]] an operation that the second processor of the cloud server is configured to look up the target unique identification code matching the first request unique identification code and look up the first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code comprises:[[,]]
if the mapping table does not have the target unique identification code matching the first request unique identification code, the second processor of the cloud server transmits an error information to the first processor of the projector through the network connection,
wherein the first processor of the projector instructs the projection unit to project a notification interface according to the received error information, wherein the notification interface 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“wherein the cloud server comprises a second processor, the first request unique identification code and the request firmware serial number are transmitted to the second processor of the cloud server through the network connection, and the second processor of the cloud server is configured to look up a target unique identification code matching the first request unique identification code and look up a first target firmware serial number corresponding to the target unique identification code from a mapping table according to the received first request unique identification code, wherein in an operation that the second processor of the cloud server is configured to look up the target unique identification code matching the first request unique identification code and look up the first target firmware serial number corresponding to the target unique identification code from the mapping table according to the received first request unique identification code comprises: if the mapping table does not have the target unique identification code matching the first request unique identification code, the second processor of the cloud server transmits an error information to the first processor of the projector through the network connection, wherein the first processor of the projector instructs the projection unit to project a notification interface according to the received error information, wherein the notification interface is configured to prompt a user to perform a second firmware updating process or terminate the first firmware updating process." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“wherein the projector firmware updating method further comprising: looking up, by the cloud server, a target unique identification code matching the first request unique identification code and a first target firmware serial number corresponding to the target unique identification code from a mapping table according to the received first request unique identification code, wherein the step of looking up the target unique identification code 
as recited in independent claim 9.
In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192